Citation Nr: 1138104	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to an initial rating in excess of 0 percent for degenerative disc disease of the lumbar spine from April 30, 2005, in excess of 10 percent from December 7, 2007, and in excess of 30 percent from November 19, 2009.  

3.  Entitlement to an initial rating in excess of 0 percent for right shoulder strain from April 30, 2005, and in excess of 10 percent from December 7, 2007.  

4.  Entitlement to an initial rating in excess of 0 percent for left knee chondromalacia from April 30, 2005, and in excess of 10 percent from November 19, 2009.  

5.  Entitlement to an initial rating in excess of 0 percent for right knee chondromalacia from April 30, 2005, and in excess of 10 percent from November 19, 2009.  

6.  Entitlement to an initial rating in excess of 0 percent for left elbow epicondylitis from April 30, 2005, and in excess of 10 percent from November 19, 2009.  

7.  Entitlement to an initial rating in excess of 0 percent for right elbow epicondylitis from April 30, 2005, and in excess of 10 percent from November 19, 2009.  

8.  Entitlement to an initial rating in excess of 0 percent for left carpal tunnel syndrome from August 24, 2004.  

9.  Entitlement to an initial rating in excess of 0 percent for right carpal tunnel syndrome from August 24, 2004.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to August 2004 and from August 2004 to April 2005, to include service in the Southwest Asia Theatre of Operations, and on active duty for training from June 1981 to July 1981, October 1987 to February 1988, and October 1992 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been included in the claims file.  The record of that hearing was left open to permit the Veteran to submit additional medical records and additional private chiropractic records were received by the Board in March 2011, along with a written waiver of consideration by the RO.  

The issue of the Veteran's entitlement to service connection for fibromyalgia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO's decision review officer indicated at the time of an informal conference in August 2008 that the Veteran was in fact asserting a claim for service connection for fibromyalgia.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.

REMAND

As indicated in the Introduction above, in March 2001 the Veteran executed a written waiver for RO review of the evidence he submitted at the time of his Board hearing, which was received by the RO and which entailed only the private chiropractor records.  His written waiver included reference to VA treatment records from the Fayetteville and Little Rock facilities, as well as X-rays, magnetic resonance imaging (MRI), and a computed tomography (CT) scan.  The Veteran has submitted no additional VA records but his statement clearly indicates that additional records are available.  These VA records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board notes that in connection with the Veteran's claim for service connection for a cervical spine disorder, it was his March 2011 testimony that he sustained an inservice injury to his cervical spine, coincident with an injury to his low back injury, residuals of which have already been service-connected.  This according to the Veteran led to the onset of chronic symptoms and manifestations of cervical spine disability.  The Veteran was afforded a VA spine examination in December 2007 with findings indicating the presence of osteoarthrosis of the cervical spine; however, there was no opinion provided as to the nexus, if any, between current disability of the Veteran's cervical spine disorder and his military service.  As part of its duty-to-assist obligation, a further medical examination and opinion as to nexus is required.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all records (including reports of X-ray, MRI, of CT scans) from the VA medical facilities in Fayetteville or Little Rock, Arkansas and all associated outpatient clinics since December 2010.  Once obtained, those records should be associated with the Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran a VA spine examination in order to ascertain the nature and etiology of his cervical spine disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  The examination should entail a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses pertaining to the cervical spine should be fully set forth.  

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

a)  It is at least as likely as not (50 percent or greater probability) that any cervical spine disorder now present originated in or during service or is otherwise attributable to military service or any event in service.

b)  It is at least as likely as not (50 percent or greater probability) that any arthritic process of the cervical spine now present was manifested during the one-year period immediately following the Veteran's service separation in April 2005, and, if so, how?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

4.  Lastly, readjudicate the Veteran's claim for service connection for a cervical spine disorder, as well as his multiple claims for initial schedular and extraschedular ratings for various disabilities, on the basis of the pertinent evidence of record, to include all of the evidence added to the Veteran's VA claims folder since the mailing of SSOCs in April and June 2010.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



